Citation Nr: 1818974	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  13-01 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1960 to July 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran died in March 2015.  Prior to his death, the Veteran perfected an appeal with regard to claims of service connection for tinnitus and right ear hearing loss and for an initial compensable rating for left ear hearing loss in December 2012.  As a matter of law, claims do not survive the death of an appellant.  However, in April 2015, the Veteran's surviving spouse timely requested to be substituted as the appellant for purposes of processing the claims on appeal to completion.  See 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(b).  In February 2018, the RO found that the appellant is a properly substituted claimant and, therefore, the Veteran's surviving spouse has been substituted for the Veteran.

The Board notes that, in December 2012, the Veteran initially requested to participate in a Board hearing.  However, he later withdrew his hearing request, as reflected in a September 2014 statement of record.  The appellant also declined a hearing in September 2016.

The Board also notes that the appellant filed a claim for burial benefits in May 2015 which the RO denied in a January 2016 correspondence.  Thereafter, the appellant submitted a May 2016 correspondence disagreeing with such denial.  However, she did not file a VA Form 21-0958, Notice of Disagreement, in regard to the denial.  See 38 C.F.R. § 20.201 (from March 24, 2015); also 79 Fed. Reg. 57698.  Therefore, the Board does not have jurisdiction over the appellant's claim for burial benefits.

FINDINGS OF FACT

1.  The Veteran's right ear hearing loss was not due to service. 

2.  The Veteran's tinnitus was not due to service.

3.  The Veteran's left ear hearing loss was manifested by no worse than level I hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C. §§ 1131, 5107, 5121, 5121A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385, 3.1000, 3.1010 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1131, 5107, 5121, 5121A ; 38 C.F.R. §§ 3.102, 3.303, 3.1000, 3.1010.

3.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107, 5121, 5121A (2012); 38 C.F.R. §§ 3.102, .3.1000, 3.1010, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran, the appellant, and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).
I.  Service Connection-Right Ear Hearing Loss and Tinnitus

Specific Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Facts and Analysis

As noted in the introduction, the appellant has been substituted in place of the Veteran for this claim.  38 U.S.C. § 5121A; 38 C.F.R. § 3.1010.  The appellant contends that the Veteran had right ear hearing loss and tinnitus due to his military service.  In this regard, in a September 2009 claim form, the Veteran reported that his hearing loss and tinnitus began in 1964 and that he was treated for these conditions by Miracle Ear in September 2009.  Thereafter, in a November 2009 correspondence, the Veteran reported that he was exposed to very loud noises without hearing protection during parachute jumps in service.  He also reported that he first became aware of a hearing impairment while hunting with his father after his discharge from service.

The Veteran's service personnel records reflect that he served as a Light Weapons Infantryman and was awarded a Parachutist Badge.  His service treatment records (STRs) contain a July 1960 enlistment examination.  However, no audiometric findings were recorded at such time.  While audiometric findings were recorded during his July 1963 separation examination, they did not show any impairment of the Veteran's right ear hearing at such time.  In addition, the record does not reflect that he reported hearing issues, including hearing loss or tinnitus, during service or at his separation from service.

The record contains post-service audiometric testing performed by Miracle Ear.  While such testing is undated, as noted above, the Veteran reported receiving treatment from Miracle Ear in September 2009.  The examiner reported the following pure tone thresholds, in decibels:



HERTZ

1000
2000
3000
4000
AVG.
RIGHT
10
20
NONE
60
30

Thereafter, the Veteran was afforded a VA examination in regard to his hearing loss and tinnitus claims in December 2009.  During the examination, the Veteran reported that he did not notice hearing loss until he was hunting with his father 18 months after separation from service.  He also reported that his tinnitus had onset nine or ten months prior to the examination and described it as pulsing white noise.  The examiner found that the Veteran had pulsatile tinnitus and reported the following pure tone thresholds, in decibels:



HERTZ

1000
2000
3000
4000
AVG.
RIGHT
10
20
45
65
35

The examiner cited to scientific findings that indicate hazardous noise exposure has an immediate effect on hearing rather than a delayed onset and that the effect is not progressive or cumulative.  He reported that there was no objective evidence of right ear hearing loss at the Veteran's separation from service as the audiometric testing performed at such time showed that his right ear hearing was within normal limits.  He further reported that the Veteran did not notice hearing impairment until 18 months after service.  The examiner stated that "there are likely/possible non-military etiologies, including aging, hypertension, diabetes, occupational noise exposure, and recreational noise exposure."  The examiner concluded based on this information that he could not resolve the issue of the cause of the Veteran's right ear hearing loss without resorting to mere speculation.  The examiner also concluded that his tinnitus was not caused by or a result of the Veteran's in-service noise exposure because pulsatile tinnitus is inconsistent with tinnitus caused by noise exposure.

While the Veteran was diagnosed with right ear hearing loss and tinnitus and was exposed to noise during service, these claims must be denied because a nexus between such disabilities and his service is not established.  In this regard, the Board finds the December 2009 VA examiner's opinion persuasive as it is based on the relevant information, including medical records, an examination of the Veteran and hearing testing, and scientific findings.  Moreover, the examiner's explanations are logical and follow from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In phrasing his opinion on the Veteran's right ear hearing loss as one that would require speculation to find a nexus to service, the VA examiner implied that there is some question as to the cause or onset of the disability.  However, a claimant bears the evidentiary burden to establish all material elements of a claim.  See 38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (Fed. Cir. 2009).  While the Veteran believed and the appellant believes that his right ear hearing loss and tinnitus was related to in-service noise exposure, such conclusions involve complex medical questions outside the competence of non-medical experts to determine whether such cause-and-effect relationships existed in this particular case.  Thus, the Veteran and the appellant, as lay people, have not established the competence needed to establish a nexus for these claims or to rebut the examiner's conclusion that it would be speculative to reach a finding as to the specific etiology of his right ear hearing loss.   See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Fountain v. Shinseki, 27 Vet. App. 258, 274-75; Monzingo, 26 Vet. App. at 105-06.  As such, their opinions are not adequate to rebut the VA examiner's opinion, nor are they otherwise sufficiently probative to be considered competent evidence tending to increase the likelihood of a positive nexus between the Veteran's service and his right ear hearing loss or tinnitus.  

Accordingly, the preponderance of the evidence is against these claims.  Therefore, the benefit-of-the-doubt doctrine is not applicable and service connection for accrued benefits purposes is not warranted for right ear hearing loss or tinnitus.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

II.  Initial Rating Claim-Left Ear Hearing Loss

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  See 38 C.F.R. § 4.85.  The results are analyzed using tables contained in 38 C.F.R. § 4.85, DC 6100.

The rating schedule for hearing loss provides that evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule established eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.  38 C.F.R. § 4.86(a) provides that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis

As noted above, the appellant has been substituted in place of the Veteran for this claim.  38 U.S.C. § 5121A; 38 C.F.R. § 3.1010.  The record contains post-service undated audiometric testing performed by Miracle Ear.  The examiner reported the following pure tone thresholds, in decibels:




HERTZ

1000
2000
3000
4000
AVG.
LEFT
20
20
N/A
50
30

The average pure tone threshold was 30 in the left ear.  However, as a pure tone threshold for 3,000 hertz and speech discrimination findings were not recorded during this examination, such testing cannot be used to determine a level of hearing loss based on these findings.  38 C.F.R. § 4.85, 4.86, DC 6100.

Thereafter, the Veteran was afforded a VA audiological examination in December 2009.  The examiner reported the following pure tone thresholds, in decibels:



HERTZ

1000
2000
3000
4000
AVG.
LEFT
15
15
50
50
32.5

The average pure tone threshold was 32.5 in the left ear.  Speech discrimination testing revealed a score of 92 percent in the left ear.  The examiner noted that the Veteran reported difficulty hearing his wife, the television, and while in groups.  The results correspond to level I hearing loss in the left ear.  In addition, because the right ear hearing loss is not service-connected, the right ear is considered at level I hearing impairment for evaluation purposes.  See 38 C.F.R. §§ 3.383(a)(3); 38 C.F.R. § 4.85(f).  Thus, the findings of record reflect a noncompensable disability evaluation for the Veteran's left ear hearing loss.  38 C.F.R. § 4.85.  In addition, as the findings do not show an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86 is not applicable.  38 C.F.R. §§ 4.85, 4.86, DC 6100.

In consideration of this evidence, the Board finds a compensable rating for this disability is not warranted at any point on appeal.  In a September 2014 correspondence, the Veteran contended that his hearing loss should be rated at a compensable level.  However, the mechanical hearing testing of record shows that the Veteran's hearing loss is correctly evaluated as noncompensably disabling.  Additionally, the functional effects of the hearing loss mentioned at the VA examination are contemplated by the hearing loss rating.

The Board has considered the benefit-of-the-doubt rule.  However, because the preponderance of the evidence is against the claim for an initial compensable rating for accrued benefits purposes for left ear hearing loss, the benefit-of-the-doubt rule is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Therefore, an initial compensable rating is not warranted.

III.  Summary

The Board acknowledges both the Veteran's contention during his lifetime as well as the appellant's current contention that his right ear hearing loss and tinnitus were related to service and that his left ear hearing loss warranted a compensable rating.  However, for the reasons explained above, the preponderance of the evidence is against these claims.  The Board recognizes the Veteran's honorable service to his country and his and his spouse's sincere belief that additional benefits were warranted.  In this case, however, the criteria to grant each of the specific claims on appeal simply have not been met.  Under these circumstances, the claims must be denied.  






ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.

An initial compensable rating for left ear hearing loss is denied.




____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


